                                                                        -    ·-
                                                                        l: :< •        i ..


                                                                        l .,/.'\ ,\
                                                                                  ',

                                                                                                      i.':                . [-J, :;
UNITED STATES DISTRICT COURT                                                                          t   t   ~       '


SOUTHERN DISTRICT OF NEW YORK                                                                                     -
------------------------------------------------------------X
BRIAN DOTY,                                                          ! i__   -·
                                                                                              tQ   I~l tc; . --·
                                   Plaintiff,                          17 CIVIL 7947 (KMK)

                 -against-                                                        JUDGMENT

TAPP AN ZEE CONSTRUCTORS LLC,
                     Defendant.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 18, 2019, and for the reasons stated on the record at

Oral Argument on December 17, 2019, Defendant's Motion for Summary Judgment is granted;

accordingly, the case is closed.

Dated: New York, New York
       December 18, 2019



                                                                     RUBY J. KRAJICK

                                                                             Clerk of Court
                                                               BY:
